Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transmission mechanism” and “suspension mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, “a frame rigidly connected to a propulsion means” does not make sense in that that applicant’s “propulsion means” appears to correspond to the endless track.  The endless track of applicant’s disclosure is not rigidly connected to the frame.  Rather it moves around a bogie frame and changes shape as forces act through the suspension.  Therefore, it is not clear what applicant means by a frame rigidly connected to the propulsion means.
In line 5, “the caterpillar track type” lacks clear antecedent basis in the claim and the term “type” is indefinite.  In line 13, “a drive wheel” should be -the drive wheel-.
In claim 6, line 3, the word “type” renders the term “fork type” indefinite because it is not clear what would constitute a “type” of fork as opposed to a “fork”.  In line 4, applicant claims a linkage “rigidly connected to the front arm”.  However, the front arm is the front fork that steers the ski, which is pivotally, not rigidly, connected to the rear frame.
In claim 7, line 2, “the detachable mechanical connection” lacks antecedent basis in the claim.
In claims 10, 13, 14, and 15, the term “preferably” renders the claims indefinite because it is not clear if the structure that follows that term are required elements of the claimed combination.
In claim 10, applicant claims an instantaneous axis of rotation that is in a zone located to the right of a contact surface between the propulsion means and the ground.  However, this recitation is not supported by applicant’s detailed disclosure and appears to be inconsistent with applicant’s disclosed structure.
In claim 14, applicant claims a “cushioning gasket”, which is a term applicant has not used in the detailed disclosure, and it is not clear what this element corresponds to.  In line 6, “the joint” lacks clear antecedent basis in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenfelder (PGPub 2019/0367128) in view of Bergius (USPN 3,821,994).
Regarding claim 1, Schoenfelder teaches a motorized vehicle (a snowmobile having a steering assembly having skis, see para [0003]), comprising a front part (not shown, but described as including the steering assembly) provided with at least one steering skid (ski) intended to be steered by handlebars (snowmobiles typically include handlebars), a rear part 1, 2, comprising a frame 2 that is rigidly connected to a propulsion means 1 of the caterpillar track type, and driven by a transmission mechanism 100, 200, that is designed to be driven by a motor 100.  The motorized vehicle is characterized in that the motor 100 is received in a wheel 200 of the transmission mechanism which forms a drive wheel of the propulsion means (track), the propulsion means being supported by a bogie, the bogie comprising an upper bogie (upper rollers, shown in Figure 3)) which is rigidly connected to the frame 2, and a lower bogie 3, which bogies are interconnected by a suspension mechanism (80), the lower bogie (82) having at least one degree of freedom with respect to the upper bogie (suspension linkages and a shock absorber are shown)), said wheel 200 of the transmission mechanism forms a drive wheel of the propulsion means that is rigidly connected to the lower bogie 3, at the rear thereof (see para [0035], an alternate embodiment positions the motor/drive wheel 100, 200, at the rear of the lower bogie 3).  
Schoenfelder does not clearly show or describe the front part of the vehicle.  
Bergius shows a motorized snow vehicle having a front part 3, 4, (steerable ski, see Figure 1) and a rear part 9, including a frame, track, and propulsion.  The front part has a frame 4 with handlebars at its top end and ski 3 at its lower end.
It would have been obvious to one of ordinary skill in the art to provide the snowmobile of Schoenfelder with a detachable front part, where the front part includes a skit at its lower end and a handlebar at its upper end, in order to operate the snowmobile conventionally.  
Regarding claims 2 and 3, Bergius teaches manually detaching the front part from the rear part using a mechanical connection that includes a gripping means (quick coupling).
	Regarding claim 4, Schoenfelder teaches an electric motor that is supplied by a battery (para [0030]).  
Regarding claim 8, the handlebars of Bergius (at column 4, as seen in Figure 1) comprise electrical control means 5 of the motor, and in that the motorized vehicle (1) comprises an electrical connection device between the front part and the rear part.  
Regarding claim 9, the rear part is self-supporting.  
Regarding claim 10, the lower bogie 3 of Schoenfelder has at least one degree of freedom with respect to the upper bogie (upper bogie wheels), the degree of freedom of the lower bogi with respect to the upper bogie is preferably a rotation about an instantaneous axis of rotation, preferably located longitudinally with respect to the motorized vehicle in a zone located to the right of a contact surface between the propulsion means and the ground (not clear what applicant is claiming here; the lower bogie of the reference about a transverse instantaneous axis of rotation).  
Regarding claim 11, Bergius teaches a storage position but it is not clear if  a combined measurement of a length and a circumference of the vehicle is less than or equal to 419 cm.  However, the size of the vehicle in the storage position is designed to fit within the trunk of a car (see Figure 7) so it would have been obvious to configure the vehicle so that its overall circumference is less than 419 cm, in order to fit the entire vehicle in the trunk of a car.
Regarding claim 12, the bogie of Schoenfelder is designed such that the caterpillar track is triangular and has three returns (see Figure 3).  

Allowable Subject Matter
Claim 5-7 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gnedov, shows a track driven by a motor that is mounted within the drive wheel.
LeBlanc shows an electric snowmobile.
Magnum shows a track suspension having upper and lower bogies.
Plourder shows a snowmobile with its power source mounted within the track.
Gerlich, Grinde, Jarvi, Stewart, and Almazan show small snow vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/